DETAILED ACTION
Election
Applicant’s election without traverse of Group II in the reply filed on September 28, 2021 is acknowledged. However, the amendments to claim 1 render the grounds of restriction moot – the restriction is withdrawn and all claims are subject to examination.
In addition, claim 2 is canceled and claim 5 is amended. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder – “member,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “securing member” of claim 10;
The “alignment member” of claim 10.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The securing member (138) is being interpreted as a bar in accordance with paragraph [0037] of the specification. 
The alignment member (140) is being interpreted as a rod in accordance with paragraph [0038]. 
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are 
Claims 1, 3-7, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Atwal et al., US 2011/0293825, in view of Ackerman et al., US 2005/0008780.
Claims 1, 12, 18: Atwal provides a reactor (10) for coating an interior of a plurality of components (50), comprising:
A gas distribution assembly configured to receive gases, further including:
A support (18) comprising a plurality of component cavities (22), each cavity fluidly coupling to an interior (60) of a component (Fig. 2, [0029]);
A first gas source flow line (15) fluidly coupled with each of the component cavities [0029];
A holder (C) comprising a plurality of slots (~18), each slot configured to receive a component (Fig. 1);
Wherein the holder is received within the reactor chamber so that the interior of each component is fluidly coupled to a corresponding cavity. 
Atwal appears to provide only a single flow line (15) rather than two, as the claim requires. In supplementation, Ackerman elaborates a method of coating a turbine, like Atwal. The method entails the supply of a first precursor (88) via a first flow line to the turbine’s interior followed by the supply of an oxygen gas to form a “protective coating on the external and internal surfaces of the blade” [0046]. Necessarily, this step would necessitate the addition of a second gas source and supply line for the oxygen species. It would have been obvious to integrate a second flow line within Atwal’s reactor, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Although Atwal does not address the construction of the exhaust assembly, Figure 3 of Ackerman delineates an exhaust mechanism disposed above the reaction chamber – it would have been obvious to integrate said assembly to achieve the predictable result of evacuating spent gas from the reaction chamber.
Claims 3-4: Figure 1 of Atwal shows at least four flow lines coupling to the interior of the turbines (50). Arbitrarily, some of the channels can be denominated as “first gas source flow lines” and the others as “second gas source flow lines.” Further, Figure 2 depicts a branched flow path – the branched portions may be deemed “auxiliary channels.”
Claims 5-6: Atwal provides a purge gas source (17) which is at least “fluidly” coupled to the ports of the support [0036].
Claim 7: Rather than forming ports in the support to distribute the purge gas into the distribution chamber, Atwal simply forms the purge flow line (17) in the wall of said distribution chamber (Fig. 1). The examiner considers these two embodiments as being equivalent means by which to disperse purge gas into the distribution chamber, whereby the selection of either alternative would have been within the sphere of ordinary skill. 

Claim 10: Any of features 38, 26, 36B, 36, and 14, as depicted by Figure 2 of Atwal, can be taken as the “securing member” and/or “alignment member.”
Claim 11: Ackerman provides heaters (86) about the distribution chamber (Fig. 3, [0036]).
Claims 13-17, 19-20: The rejections of claims 3-7, above, address these limitations.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Atwal in view of Ackerman, and in further view of Vaudel, US 5,362,228.
As shown by Figures 2 and 3, Vaudel provides a gas exhaust assembly having an internal volume (68) disposed between two plates (62, 64). Further, a plurality of ports are formed within the body to provide gas from the reactor chamber to the exhaust chamber. It would have been obvious to provide an exhaust assembly of this configuration to achieve the predictable result of efficiently evacuating process gas from the reactor chamber.
Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman.
Claim 12: As discussed above, Ackerman provides a support (98) comprising a plurality of component cavities. In addition to the first gas source flow line (~90), the reference contemplates the introduction of oxygen gas for purposes of oxidation [0046]. It would have been obvious to provide a second gas source flow line to distribute the oxygen to the component cavities. 
Claim 18: The rejection of claim 12 substantially addresses these limitations. Further, the additional flow line can be availed to provide any type of gas, including a purge gas – a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716